                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                           2u/98PR?.L. PH 2: 44
                               SAVANNAH DIVISION

BALLARD MARINE CONSTRUCTION, INC. )
                                                    )
       Plaintiff,                                   )
                                                    )      CIVIL ACTION NO:
v.                                                  )      4:17-cv-00118-RSB-CLR
                                                    )
CDM CONSTRUCTORS, INC., incorporated                )
in the Commonwealth of Massachusetts                )
                                                    )
       Defendant.                                   )

                                            ORDER

       WHEREFORE, having read and considered the parties' Consent Motion to Stay

Proceedings, it is hereby ORDERED, ADJUDGED and DECREED that all deadlines in this matter

that were previously entered in the Court's Order of December 13, 20 18 (Dkt. 42), are stayed for

a period of one hundred twenty days.

       SO ORDERED,      thisl.-~dday of   ftf-nA         '2019.




                                            MAGISTRA E JUDGE, UNITE STATES
                                            DISTRICT COURT FOR THE SO THERN
                                            DISTRICT OF GEORGIA
